Citation Nr: 1343344	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from October 1968 to October 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he suffers from PTSD as a result of his participation in combat missions during the Vietnam War. Specifically, he alleges that he was ordered to drop a grenade on a young Viet Cong soldier near Saigon sometime between October and December of 1969 while serving as a door gunman in the Army. A review of the Veteran's DD-214 reflects that he is not currently shown to have received commendations or awards that warrant the conclusion that he participated in combat. The record shows that he is currently diagnosed with a psychiatric disability, variously diagnosed as PTSD and depression disorder. Further development is required to verify the Veteran's participation in combat missions in Vietnam.   

The case is REMANDED for the following actions:

1.   Obtain the Veteran's complete service personnel file and associate it with the claims folder. 

2.  Attempt to verify the Veteran's stressor that the 240th Aviation Company exchanged fire while flying over Saigon between October and December of 1969.  Specifically, prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information, which might corroborate the Veteran's claimed stressor. Provide the JSRRC with a description of the Veteran's claimed stressors, and with copies of the Veteran's personnel records showing service dates, duties, and units of assignment. 

3.  Regardless of whether the Veteran's stressor is corroborated, RETURN THE  Veteran's claims folder to the prior VA examiner for an addendum, and determine if any new information warrants updated findings as to diagnosis or any connection to service. If warranted, schedule and conduct any additional VA examinations to determine psychiatric diagnoses currently shown and the etiology of each, to include but not limited to PTSD, and any depressive or anxiety disorder.  

4.  Readjudicate the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

	Thereafter, subject to current appellate procedures, the 	case should be returned to the Board for further 	appellate consideration, if in order. The Board 	intimates no opinion as to the ultimate outcome of this 	case. The Veteran need take no action unless 	otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



